IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               :   No. 471 EAL 2017
                                             :
                     Respondent              :
                                             :   Petition for Allowance of Appeal from
                                             :   the Unpublished Memorandum and
              v.                             :   Order of the Superior Court at No.
                                             :   2460 EDA 2015 entered on
                                             :   September 22, 2017, reversing and
 JAMES POWELL,                               :   remanding the Order of the
                                             :   Philadelphia County Court of Common
                     Petitioner              :   Pleas at No. MC-51-CR-0048966-
                                             :   2012 entered on July 31, 2015


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED. The Superior Court’s order is VACATED and the matter is REMANDED to

the Superior Court for further consideration in light of our decision in Commonwealth v.

Perfetto, ___A.3d ___, 2019 WL 1866653 (Pa. April 26, 2019).